To compel respondent to quash an,information and discharge relator.
Order to show cause denied October 23, 1894.
Relator had been tried upon an information charging two offenses and was convicted of one and acquitted of the other.
On appeal, the judgment was reversed and a new trial granted, People vs. Rohrer, 100 M., 126. After the record was returned *251relator moved for his discharge, claiming that he had been acquitted of one of the offenses charged, and had been once put in jeopardy as to the other.